Criminal prosecution, tried upon an indictment charging the defendants with engaging in the manufacture of spirituous liquors in violation of the State statutes. *Page 753 
From an adverse verdict and judgment pronounced thereon, the defendants appealed.
The defendants' first and second exceptions are directed to his Honor's refusal to grant their motions for judgments as of nonsuit, made first at the close of the State's evidence and renewed at the close of all the evidence.
Robert Gilliam, a witness for the State, testified that he had seen all three of the defendants personally engaged in the operation of an illicit distillery in Buncombe County within the past two years; that, to his own knowledge, each and every one of the said defendants had done work and taken a part in the manufacture of said intoxicating liquors. This evidence, while denied by the defendants, was amply sufficient to carry the case to the jury. The defendants, having lost before the jury, doubtless appealed "to see how it might strike the Court."
The remaining exceptions, calling in question the validity of our State statutes since the adoption of the XVIII Amendment to the Constitution of the United States, must be overruled on authority of S. v. Campbell,182 N.C. 911, and cases there cited.
No error.